DECLARATION OF CHARLES P. FORMOSA
I, Charles P. Formosa, do hereby declare:
My name is Charles Formosa. I am an investigator with the Federal Public Defender’s
Office for the Western District of Washington, where I have been employed since
February of 2007. Ihave been an investigator since July of 1995, and my entire career
has been as a defense investigator. From July 1995 through November 1998, I was
employed by the Office of the Capital Collateral Representative in Florida, where I was
assigned to investigate the cases of inmates sentenced to death by the state of Florida
throughout state post-conviction proceedings and Habeas Corpus review. From
November 1998 to February 2007, I was employed by the Federal Public Defender’s
Office in the Eastern District of California, where I was assigned to investigate the
cases of inmates sentenced to death by the State of California during Habeas Corpus
review.
As part of my duties, I was asked by Assistant Federal Public Defender Mo Hamoudi to
obtain a declaration from Jennifer Allen for Joseph Allen’s Sentencing Memorandum.
On November 20", 2019, I traveled to Kirkland, Washington and met with Jennifer
Allen. Mrs. Allen asked me to read her the declaration because she has a learning
disability which makes I hard for her to read. Mrs. Allen stated she is able to write
stream of conscious, but most of the time it is difficult to comprehend things that are
written.
I read Mrs. Allen the declaration. She directed me to make changes where the

information was incorrect. I corrected the declaration by either crossing out certain

I
information or added to the declaration information that was missing. I read to her the
part of the declaration where the oath is taken swearing that the declaration is true and
correct to the best of her knowledge under the penalty of perjury. She understood her
declaration was a sworn statement. She proceeded to sign the declaration and initial all
of the other edited parts.
I declare under the penalty of perjury under the laws of Washington and the United States of
America that I have read the foregoing declaration and it is true and correct.

Executed this 2"! day of December, 2019 in Seattle, Washi

   

 

Charles P. Formosa
we é_# DECLARATION OF JENNIFER ALLEN
Ny ) enn Ger
, SSyepiee- Allen, do hereby declare:
My name is Jennifer Allen. I am married to Joseph Allen. We have been in a
relationship for 8 years and married on July 7", 2018. We lived together off and on
while we were dating. Sometimes I stayed with Joseph and other times staying with my
grandparents.
In 2015, we moved in with Stephanie Marinoff at TR in Auburn. She noticed
that Deputy Timby and Deputy Jacobs always seemed to be parked up the block from
the house. They constantly pulled over anybody that left the house harassing them.
They asked people questions about drugs or asked if Joseph was at home. I do not drive
AY
so.when leaving the house walk@it. They stopped me a few times asking if I had drugs
on me and if there were drugs in the house. They started to recognize me and I did not
have a criminal record. One night at about 9 pm, I noticed a cop car following me. It
was slowly creeping behind me. I stopped and the cop car came up to me and asked me
where Joseph was. The deputy Wes Ler Co ea § ret dep Slalo bu, .
The scariest interaction with law enforcement was when Timby showed up with a
bunch of other officers dressed in tactical gear threatening to raid the house. They
pounded on the door yelling that they had a warrant for Joseph’s arrest. Joseph and I
were already in bed and having sex. I got out of bed and answered the door with
Stephanie who came out from her room. Timby was demanding that they had a DOC

warrant for Joseph’s arrest. Stephanie and I were both scared because there were way

too many cops in tactical gear and an overhead helicopter. It did not seem like they

1
needed that many cops for a DOC warrant. I was afraid they might hurt Joseph. After

they threatened to raid the house and tear it up, Joseph came out onto the porch while

Timby aimed his automatic rifle at Joseph’s head and he was arrested. While his hands

were cuffed behind his back, Joseph made some comment towards Timby. Timby

smacked Joseph in the head with the tip of his gun.

I learned later that the cops thought Joseph had stolen a motorcycle and had law

enforcement chase him around in a high speed chase. While Joseph was supposedly

doing this, he was actually with me. Neither Timby nor the other officers asked me if x

Joseph had been with me that night. I had to go to court and tell a judge during a bail

hearing that he was with me. The prosecutor was asking for a $350,000 bond before

Joseph could be released. I went on the record and told the judge Joseph was with me.
Trem $5 ®

The charges were dropped ud his bond was dropped to $50. After that hearing, (Timby N

c hty
told me that he heard that I lied in court.

  
   

and
Another time Timby hurt Joseph was when Joseph and I were helping some friends
move. Timby and Jacobs pulled, log ran into a field next to the place they were
helping the friends move. They yelled out and told Joseph to come out, but he did not.
They went into the field and found Joseph. They pulled him out handcuffed and put
him in the back of Timby’s car. I was trying to talk to Joseph through the window and
Timby got angry and told me to get away from the car. I saw Timby lean towards
Joseph car and say something. I could not hear it because the windows were closeg\ x
Joseph started getting upset, rocking the car, and yelling that Timby said he was going

to kill me. Joseph was really upset. I asked for a supervisor to come down and called

2
911 for help. Timby’s behavior changed and Joseph was moved to another’s officers
car. Previously Timby was being confrontational with me and Joseph. Afterwards he
was very diplomatic and nice.

6. One time after Timby arrested Joseph, Joseph told me that Timby and a couple of other
cops beat him up before taking him to jail. I went to see him in jail after he had arrived
and he had a black eye. Joseph told me Timby punched him.

7. Timby threatened to have Joseph’s child given to CPS unless he turned himself in to
them. Timby and Jakobs had pulled over the mother of Joseph’s child Casey Bufanda i
Casey was around the corner from where we were living. Timby made Casey call
Joseph on her cell phone. When Joseph answered, Timby told him to come around the |
corner to be arrested on a DOC warrant or they would take Casey to jail which would
allow CPS to take their child into custody.

I declare under the penalty of perjury under the laws of Washington and the United States of

America that I have read the foregoing declaration and it is true and correct.

Executed this 20" day of November, 2019 in Kirkland, Washington.

AM AAYr-

/ Jef ifer Allen
DECLARATION OF Stephanie Marinoff

I, Stephanie Marinoff, do hereby declare:
My name is Stephanie Marinoff. I used to own the property at FY
Auburn, WA. I met Joseph through my son in 1999. He was living in his car at the time
so I allowed him to move in with me and my son. In 2001, Joseph had a child with
Leah. He moved out to live with her. Things did not work out with them living together
so Joseph moved back in a couple of years later. In 2004 or 2005, Joseph went to
prison. When he was released, he lived in the Tacoma area and went to prison again.
After he was released from his last prison term, nein’ vel ae me.
My house has always been a focus of law enforcement, especially Deputy Timby and

(ator Serbs wed \aiytdl) B
Jacobsof the King County Sheriff s Department. I took a lot of people who were
homeless or sleeping in their cars to help them stay off of the street. Because of the help
I afforded those who were down and out, my house was considered a “drug house”.
Deputies Timby and Jacobs would sit at each end of the street pulling anybody over
once they left my house.
In 2012, my house was raided by the police and they were looking for a Stephanie Bols,
who did not match my description or date of birth. They knew they had the wrong
house yet the police pepper gassed my house when they raided it making it almost
impossible to clear out the chemical smells for months.
In 2017, Timby raided the house looking for Joseph on what they stated was a DOC

warrant. When I came out of the house, Timby told me to put down my phone so he

would not think it is was a gun. This statement told me he was looking for a reason to

1
cause people harm. It was not right that he acknowledged I had a phone and told me to
@ oft ofhris FAN

put it down so Be would not think it was a gun. When Joseph came out of the house

“bumblebeed” or surrounded by police on all sides so I could not see Joseph anymore.
When Joseph was taken and put into the back of a squad car, the officer hit Joseph in
the head witht éf his gun.
I declare under the penalty of perjury under the laws of Washington and the United States of
America that I have read the foregoing declaration and it is true and correct.

Executed this d2day of November, 2019, in Seattle, Washington.

 
